DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the guidewire" in line 1. There is insufficient antecedent basis for this limitation in the claim. The claim is being examined as if it were dependent from claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4, 6-9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winslow et al. (US 6033405; “Winslow”).
**Interpretation #1 of Winslow
Claim 1, Winslow discloses a driver (Fig. 1 and 2) capable of engaging an endcap of an intramedullary nail (Fig. 2 and 7; same manner it engages the implant 200), comprising: a handle (Fig. 1; 112) extending along a longitudinal axis (“L”) of the driver from a proximal end to a distal end (Fig. 1) and having a handle channel (Fig. 2; channel running through 112) extending longitudinally therethrough (Fig. 2); a shaft (118) extending through the handle channel from a proximal end to a distal end along the longitudinal axis (Fig. 2) having a shaft channel (Fig. 2; inner channel of 118) extending longitudinally therethrough (Fig. 2), the distal end of the shaft extending distally from the handle (Figs. 1 and 2), the distal end of the shaft forming a driving element (Fig. 2; 130) configured to be inserted into a head portion of the endcap (Fig. 2); and a retention pin (Fig. 8A; 132) slidably received in the shaft channel (Figs. 8A, 9A, 10A) and extending from a proximal end to a distal end along the longitudinal axis (Fig. 2), the distal end of the retention pin configured to reversibly lock the shaft to the head portion of the endcap (Figs. 8A, 9A, 10A).
Claim 4, further comprising: a knob (Figs, 1 and 2; 134) rotatably connected to the proximal end of the shaft (Fig. 2), rotation of the knob about the longitudinal axis rotating the retention pin to lock and unlock from the head portion of the endcap (col. 4, lines 48-68).
Claim 6, wherein the distal end of the retention pin comprises threading (Fig. 8A; 144) configured to threadedly engage a corresponding threading in the head portion of the endcap (Figs. 8A, 9A, 10A; same way it engages the implant).
Claim 7, wherein the distal end of the retention pin extends distally beyond the distal end of the shaft (Fig. 10A).
Claim 13, wherein a wall of the retention pin has a thickness from about 0.45 mm to about 1.15mm (Figs. 2 and 11; note how the pin is about the same size relative to the handle as the Applicant’s pin, also the relative size of the implant and vertebra give a reference of about how thick the pin is).
Claim 14, wherein the retention pin has an outer diameter from about 3 mm to about 4 mm (Figs. 2 and 11; note how the pin is about the same size relative to the handle as the Applicant’s pin, also the relative size of the implant and vertebra give a reference of about how thick the pin is

**Alternate interpretation (i.e. Interpretation #2) to read on claims 1, 8, 9
Claim 1, Winslow discloses a driver (Fig. 1 and 2) capable of engaging an endcap of an intramedullary nail (Fig. 2 and 7; same manner it engages the implant 200), comprising: a handle (Fig. 1; 112) extending along a longitudinal axis (“L”) of the driver from a proximal end to a distal end (Fig. 1) and having a handle channel (Fig. 2; channel running through 112) extending longitudinally therethrough (Fig. 2); a shaft (110) extending through the handle channel from a proximal end to a distal end along the longitudinal axis (Fig. 2) having a shaft channel (Fig. 2; inner channel of 110) extending longitudinally therethrough (Fig. 2), the distal end of the shaft extending 
Claim 8, wherein the shaft is rotatably fixed within the handle channel such that rotation of the handle transfers torque through the shaft to the driving element (col. 4, lines 15-17), the driving element being configured to non-rotatably engage the endcap so that torque applied to the handle rotatably drives the endcap to couple the endcap to the intramedullary nail (Figs. 2, 8A, 9A, 10A).
Claim 9, wherein the shaft is formed of a material having a rigidity sufficient to resist deformation of the shaft during use (Figs. 1; 8A, 9A, 10A, 11; cols. 3-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US 6033405; “Winslow”), in view of Chenaux et al.(US 2018/0049753; “Chenaux”) .
Claim 2, Winslow (interpretation #1), discloses the driver as noted above.
However, Winslow does not disclose the handle being formed from an elastomeric material.
Chenaux teaches a driver (Fig. 1) comprising a handle (5) formed from an elastomeric material (paragraph [0043]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct any portion of the Winslow driver capable of being handled by the surgeon out of an elastomeric material, as taught by Chenaux, since this is a well-known material that can be used for handles which can provide ant-slip properties (paragraph [0043]).
Claim 3, Winslow (interpretation #1) in view of Chenaux disclose the driver of claim 2, wherein Winslow discloses the driver further comprising a clamp (Fig. 2; 122) extending along a plane transverse to the longitudinal axis of the handle (Fig. 2) and fixedly clamped onto the shaft for transferring torque applied to the handle through the clamp to the shaft (Figs. 1 and 2; col. 4, lines 25-37).

Claim 5 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US 6033405; “Winslow”), in view of Powell et al. (US 2005/0273102; “Powell”).
Claim 5, Winslow (interpretation #1) discloses the driver as noted above.

Powell teaches including a guidewire lumen through insertion instruments (paragraph [0011]) sized and shaped to slidably receive a guidewire therethrough (paragraph [0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the guidewire lumen, as taught by Powell, to the driver of Winslow, in order to allow the driver to be slid over a guidewire to help guide the driver (paragraph [0011]). 
Claim 15, Winslow in view of Powell disclose the driver as noted above.
Once the combination is made the retention pin lumen will be able to receive a guidewire that has a diameter from about 1.6 mm to about 2.0 mm (Winslow Figs. 2, 8A, 9A, and 11 give a good idea to judge the size of the retention pin and imagine there is a channel running through it based on the combination from Powell).
Also, it would have been an obvious matter of design choice to change the size of the lumen of the retention pin to any desired size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the lumen of the retention pin, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. guidewire lumens), discovering the optimum or workable ranges (i.e. size of the lumens and the guidewires that will be placed therethrough) involves only routine skill in the art.

**Interpretation #1 of Winslow
Claim 16, Winslow discloses a system (Figs. 1-6A) capable of engaging a proximal end of an intramedullary nail (Fig. 6-7; rather than an implant 200 it could be an intramedullary nail), comprising: (i) a driver (Fig. 1 and 2) comprising a handle (Fig. 1; 112) extending along a longitudinal axis (“L”) of the driver from a proximal end to a distal end (Fig. 1) and having a handle channel (Fig. 2; channel running through 112) extending longitudinally therethrough (Fig. 2); a shaft (118) extending through the handle channel from a proximal end to a distal end along the longitudinal axis (Fig. 2) having a shaft channel (Fig. 2; inner channel of 118) extending longitudinally therethrough (Fig. 2), the distal end of the shaft extending distally from the handle (Figs. 1 and 2), the distal end of the shaft forming a driving element (Fig. 2; 130); and a retention pin (Fig. 8A; 132) slidably received in the shaft channel (Figs. 8A, 9A, 10A) and extending from a proximal end to a distal end along the longitudinal axis (Fig. 2), the distal end of the retention pin comprises threading (Fig. 8A; 144), (ii) an endcap (Fig. 6; 212) having a lumen (216) extending therethrough (Fig. 6) comprising a body (lower/distal end of 212) configured to engage a channel of the intramedullary nail (Fig. 6; same way the implant receives it, it should be noted the implant could even be considered an intramedullary nail because it could be used as such), and a head portion (portion that 212 points towards) configured to receive the driving element therein (Fig. 6A) and to reversibly lock the head portion to the shaft (Fig. 6A), the head portion comprising threading (Fig. 6 note the threaded bore 216) configured to threadedly engage a corresponding threading of the retaining pin (Fig. 6A and 10A); 

Powell teaches including a guidewire lumen through insertion instruments (paragraph [0011]) sized and shaped to slidably receive a guidewire therethrough (paragraph [0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the guidewire lumen and a guidewire, as taught by Powell, to the system of Winslow, in order to allow the driver to be slid over a guidewire to help guide the driver (paragraph [0011]).
Claim 17, Winslow in view of Powell disclose the system of claim 16, Winslow also discloses wherein the distal end of the retention pin extends distally beyond the distal end of the shaft (Fig. 10A).

**Alternate Interpretation #2 that reads on claims 16, 18, and 19
Claim 16, Winslow discloses a system (Figs. 1-6A) capable of engaging a proximal end of an intramedullary nail (Fig. 6-7; rather than an implant 200 it could be an intramedullary nail), comprising: (i) a driver (Fig. 1 and 2) comprising a handle (Fig. 1; 112) extending along a longitudinal axis (“L”) of the driver from a proximal end to a distal end (Fig. 1) and having a handle channel (Fig. 2; channel running through 112) extending longitudinally therethrough (Fig. 2); a shaft (110) extending through the handle channel from a proximal end to a distal end along the longitudinal axis (Fig. 2) having a shaft channel (Fig. 2; inner channel of 110) extending longitudinally therethrough (Fig. 2), the distal end of the shaft extending distally from the handle (Figs. 
However, Winslow does not disclose the retention pin including a lumen or a guidewire slidably inserted through the lumen.
Powell teaches including a guidewire lumen through insertion instruments (paragraph [0011]) sized and shaped to slidably receive a guidewire therethrough (paragraph [0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the guidewire lumen and a guidewire, as taught by Powell, to the system of Winslow, in order to allow the driver to be slid over a guidewire to help guide the driver (paragraph [0011]).
Claim 18, wherein the shaft is rotatably fixed within the handle channel such that rotation of the handle transfers torque through the shaft to the driving element (Fig. 10A; col. 4, lines 15-17), the driving element being configured to non-rotatably engage the 
Claim 19, wherein the shaft is formed of a material having a rigidity sufficient to resist deformation of the shaft during use (Figs. 1; 8A, 9A, 10A, 11; cols. 3-7).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US 6033405; “Winslow”), in view of Martin (US 2015/0374418).
Claim 10, Winslow (interpretation #1 of claim 1) discloses the driver as noted above.
However, Winslow does not disclose the shaft and retention pin being flexible.
Martin teaches a driver (Fig. 1) that comprises a flexible outer shaft and a flexible inner shaft that are reversibly movable between a relaxed configuration in which they can lie along a straight axis (Fig. 1; paragraph [0031]), and a deformed configuration (Fig. 3) in which the shafts are elastically deformed to extend along a curved path to the driven device (Fig. 3; paragraph [0031], putting a load on the straight rod will elastically deform it).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the shaft and pin of Winslow flexible, as taught by Martin, in order to allow the driver to be manipulated relative to the body and in order to potentially reduce tissue retraction and make the device more minimally invasive (paragraph [0031]).
Claim 12, Winslow (interpretation #1) in view of Martin discloses the driver as noted above. Martin teaches wherein the shaft comprises a plurality of aligned grooves .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US 6033405; “Winslow”), in view of Martin (US 2015/0374418), in further view of Krause et al. (US 6053922; “Krause”).
Claim 11, Winslow (interpretation #1) in view of Martin discloses the driver as noted above.
However, they do not disclose the flexibility of the shaft varying along the length of the shaft.
Krause teaches a flexible shaft wherein the flexibility of the shaft varies along a length of the shaft (col. 5, lines 45-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the shaft of Winslow in view of Martin to have varying flexibility along the length of the shaft, as taught by Krause, in order to customize where the shaft is most and least flexible to help maneuver the shaft (col. 9, lines 1-11).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US 6033405; “Winslow”).
Claim 13, Winslow (interpretation #1) discloses the driver as noted above.
It would have been an obvious matter of design choice to change the wall thickness of the retention pin to the desired size, since such a modification would have 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the wall thickness of the retention pin, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. retention pin with a particular thickness), discovering the optimum or workable ranges (i.e. thickness of the pin) involves only routine skill in the art.
Claim 14, Winslow (interpretation #1) discloses the driver as noted above.
It would have been an obvious matter of design choice to change the diameter of the retention pin to the desired size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter of the retention pin, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. retention pin with a particular thickness), discovering the optimum or workable ranges (i.e. thickness of the pin) involves only routine skill in the art.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US 6033405; “Winslow”), in view of Powell et al. (US 2005/0273102; “Powell”), in further view of Martin (US 2015/0374418).
Claim 20, Winslow (interpretation #2 of claim 16) in view of Powell discloses the driver as noted above.

Martin teaches a driver (Fig. 1) that comprises a flexible outer shaft and a flexible inner shaft that are reversibly movable between a relaxed configuration in which they can lie along a straight axis (Fig. 1; paragraph [0031]), and a deformed configuration (Fig. 3) in which the shafts are elastically deformed to extend along a curved path to the driven device (Fig. 3; paragraph [0031], putting a load on the straight rod will elastically deform it).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the shaft and pin of Winslow in view of Powell flexible, as taught by Martin, in order to allow the driver to be manipulated relative to the body and in order to potentially reduce tissue retraction and make the device more minimally invasive (paragraph [0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775